Citation Nr: 0410479	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  95-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation for degenerative 
joint disease (DJD) of the left knee, postoperative, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to February 
1959.

The Board of Veterans' Appeals (Board) notes that the issue on 
appeal arose from an initial Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in March 1995.  The RO 
granted service-connection for DJD of the left knee, 
postoperative, evaluated as 10 percent disabling under Diagnostic 
Code 5257 from December 13, 1993, date of receipt of claim.  The 
veteran filed a timely appeal. 

In reviewing the record, the Board notes that the findings noted 
on a September 2003 VA orthopedic examination report appear to 
raise the implied issue of entitlement to service connection for a 
right knee disability secondary to impairment associated with 
service-connected DJD of the left knee, postoperative.  Such new 
issue is referred to the RO for formal adjudicatory action.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.

A preliminary review of the evidence shows that the issue of 
entitlement to an initial increased evaluation for DJD of the left 
knee, postoperative, remains unresolved, clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board notes that 
additional development is required to address the extent and 
degree of severity of limitation of motion and functional loss due 
to pain on use or flare-ups pursuant to 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The RO should address the United States Court of Veterans Appeals 
for Veterans Claims (CAVC) holding in Fenderson v. West, 12 Vet 
App 119 (1999) regarding an initial rating, and the practice known 
as staged ratings.

Also, the RO failed to consider the applicability of VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 regarding a veteran who has service-
connected arthritis and instability of the knee.

Additionally, the record raises the inextricably intertwined issue 
of entitlement to a separate compensable evaluation for 
postoperative left knee scarring.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  In this regard, the regulations for 
evaluation of skin/scar disabilities were revised, effective on 
August 30, 2002.  
67 Fed. Reg. 49590 (July 31, 2002).  When regulations are changed 
during the course of the veteran's appeal, the criteria that are 
to the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Such issue should be 
considered under the old and new criteria for rating skin/scar 
disorders.

Also, the Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003). 

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the VBA AMC for the following development:

1.  The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the veteran of the evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A record 
of his notification must be incorporated into the claims file.

3.  The VBA AMC should make arrangements for a VA special 
orthopedic examination of the veteran by an orthopedic surgeon or 
other available appropriate specialist including on a fee basis, 
if necessary, who has not previously examined the veteran, for the 
purpose of determining the current nature and extent of severity 
of the veteran's service-connected DJD of the left knee, 
postoperative.  The claims file and a separate copy of this remand 
must be made available to and reviewed by the examiner prior and 
pursuant to conduction and completion of the examination and the 
examiner must annotate the examination report in this regard.

The examiner should then determine the extent and degree of 
severity of the veteran's DJD of the left knee, postoperative, 
manifested by limitation of motion.  The examiner should be 
requested to report range of motion and degrees of arc in all 
planes with an explanation as to what is normal range of motion of 
the knee.  Any instability should also be described.  All findings 
and diagnoses should be reported in detail.  The examiner must 
identify all orthopedic manifestations solely due to DJD of the 
left knee, postoperative, including related surgical scarring.  

The examiner should be requested to specifically comment upon the 
extent, if any, to which pain, supported by adequate pathology and 
evidenced by visible behavior of the veteran, results in 
functional loss.

The examiner should carefully elicit all of the veteran's 
subjective complaints and then offer an opinion as to whether 
there is adequate pathology present to support the level of each 
of the veteran's subjective complaints. It is requested that the 
examiner also provide explicit responses to the following 
questions:

Does the service-connected DJD of the left knee, postoperative 
disability cause weakened movement, excess fatigability, and 
incoordination, and if so, the examiner should comment on the 
severity of these manifestations on the ability of the veteran to 
perform average employment in a civil occupation.

The examiner is requested to specifically comment on whether pain 
is visibly manifested on movement of the left knee and, if so, to 
what extent, and the presence and degree of, or absence of, any 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the service-
connected DJD of the left knee, postoperative to include the 
degree of severity of limitation of motion and functional loss due 
to pain on use or flare-ups.

The examiner should also comment on whether there are objective 
indications of the extent of the veteran's pain, such as 
medication he is taking or the type of any treatment he is 
receiving.  The examiner should address the criteria in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 in his descriptive evaluation of the severity 
of the DJD of the left knee, postoperative.  Any opinions 
expressed by the examiner must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review the claims file to 
ensure that the above requested development has been completed in 
its entirety.

In particular, the VBA AMC should review the requested examination 
report and required opinion to ensure that they are responsive to 
and in complete compliance with the directives of this remand, 
also ensuring they are legible.  If they are not, the VBA AMC 
should implement corrective procedures.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

5.  After undertaking any development deemed appropriate in 
addition to that specified above, the VBA AMC should formally 
adjudicate the issue of entitlement to a separate compensable 
evaluation for postoperative left knee scarring under the old and 
new criteria for rating skin/scar disabilities.  Thereafter, the 
VBA AMC should readjudicate the issue of entitlement to an initial 
increased evaluation for DJD of the left knee, postoperative, 
considering the CAVC's holdings in DeLuca and Fenderson, the 
applicability of VAOPGCPREC 23-97 and VAOPGCPREC 9-98 and the 
provisions of 3.321(b)(1).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertaining to the issue currently on appeal.  

A reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the VBA 
AMC; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of his claim for increased 
evaluation.  38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




